Citation Nr: 0217215	
Decision Date: 11/27/02    Archive Date: 12/04/02

DOCKET NO.  99-23 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from August 1959 to August 
1961.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision of the 
Albuquerque, New Mexico, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied service connection for hearing loss.

The veteran appears to have raised a claim for service 
connection for tinnitus.  The RO has not yet adjudicated 
this claim, and it is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran did not have hearing impairment on 
examination for separation from service.

3.  The earliest available documentation of the veteran's 
hearing impairment is the report of testing performed more 
than ten years after the veteran's service.


CONCLUSION OF LAW

Hearing loss was not incurred or aggravated in service.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303, 3.385 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West Supp. 2002); 66 Fed. Reg. 45,620 et 
seq. (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.102, 
3.156, 3.159, and 3.326).  The VCAA and its implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, 
including obtaining medical examinations or opinions if 
necessary.  VA is not required to provide assistance to a 
claimant, however, if there is no reasonable possibility 
that such assistance would aid in substantiating the claim.  
See id.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the claimant.  
See id.  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized VA's duty to inform the 
claimant as to what evidence is needed and who is to obtain 
it.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  The veteran's claims file contains service medical 
records and post-service private medical records, including 
a fairly recent audiological evaluation that shows a current 
hearing loss.  The veteran had a hearing before an RO 
official in October 1999, and a Travel Board hearing at the 
RO before the undersigned Board Member in January 2002.  The 
veteran has stated that he consulted private physicians 
about his hearing difficulties in the years immediately 
following his separation from service.  He has indicated, 
however, that records for those physicians are not 
available.  He has not identified any potentially available 
relevant evidence that is not associated with the claims 
file.

The record also shows that the veteran has received the 
notice required by the new law and regulations.  VA provided 
the veteran and his representative with the March 1999 
rating decision, a September 1999 statement of the case 
(SOC), and a November 1999 supplemental statement of the 
case (SSOC).  These documents together relate the law and 
regulations that govern the veteran's claim.  These 
documents list the evidence considered and the reasons for 
the determinations made regarding that claim.  In his 1999 
and 2002 hearings, VA officials discussed with the veteran 
and his representative the type of evidence that the veteran 
would need to submit to help substantiate his claim.  
Further notice regarding evidence needed or responsibility 
for obtaining it is not necessary.

II. Service Connection for Hearing Loss

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).  When there is an approximate 
balance of positive and negative evidence regarding any 
issue material to the determination of a matter, VA shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 2002).  Service connection for 
hearing loss is regulated at 38 C.F.R. § 3.385, which 
provides that:

For the purposes of applying the laws 
administered by VA, impaired hearing 
will be considered to be a disability 
when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at 
least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech 
recognition scores using the Maryland 
CNC Test are less than 94 percent.

38 C.F.R. § 3.385 (2002).

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court noted 
that 38 C.F.R. § 3.385, "does not preclude service 
connection for a current hearing disability where hearing 
was within normal limits on audiometric testing at 
separation from service."  5 Vet. App. at 159.  The Court 
explained that:

[W]hen audiometric test results at a 
veteran's separation from service do not 
meet the regulatory requirements for 
establishing a "disability" at that 
time, he or she may nevertheless 
establish service connection for a 
current hearing disability by submitting 
evidence that the current disability is 
causally related to service.

5 Vet. App. at 160.

In the veteran's service medical records, the reports of his 
July 1959 entrance examination and June 1961 separation 
examination indicate that his hearing was 15/15 bilaterally 
on the whispered voice test.  Auditory threshold testing was 
not performed.  In a June 1961 medical history report, the 
veteran checked "no," for past or present ear trouble.

The claims file contains some records of private medical 
treatment the veteran received in the 1960s through 1990s.  
An audiological evaluation performed in September 1973 
showed auditory thresholds in the frequencies 500, 1000, 
2000, 3000, 4000 Hertz ranging from 10 to 70 decibels in the 
right ear and 10 to 80 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability of 92 percent 
in the right ear and of 96 percent in the left ear.

The veteran had private audiological evaluations in May 1998 
and June 1998.  He indicated that he had been in the 
military for two years and had been on a rifle team, and 
that he had worked in construction after service.  The 
testing revealed auditory thresholds in the frequencies 500, 
1000, 2000, 3000, 4000 Hertz ranging from 50 to 100 decibels 
in the right ear and 60 to 90 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 50 
to 75 percent in the right ear, and 0 speech discrimination 
in the left ear.  In October 1999, a private physician, Dr. 
Yannias, indicated that the veteran had hearing loss in both 
ears, "presumably from noise trauma over many years."  The 
examiner concluded that there was bilateral severe 
sensorineural hearing loss that was probably noise-induced.

In his 1999 and 2002 hearings, the veteran reported that he 
was on a rifle team while he was in service.  He stated that 
the team would usually practice once per week, and that they 
did not have any ear protection.  He indicated that he began 
to notice ringing in his ears during that time.  He stated 
that he went to sick call about the ringing in his ears on 
two occasions.  He reported that he continued to experience 
ringing in his ears, but did not go to sick call any more 
times, because his sergeant put pressure on him to not go to 
sick call.  He stated that in the years since service he has 
continued to have ringing in his ears, and progressive 
difficulty understanding conversation.

The veteran noted that his service records did not contain 
any notation of his participation on the rifle team.  He 
asserted that his service records contained other errors or 
omissions as well, such as listing his specialty as textile 
repairman when his principal duty had been driving a truck.

The veteran indicated that his wife was his girlfriend while 
he was in service, and that she had noticed at that time 
that he had difficulty hearing.  The veteran's wife stated 
that she had noticed that the veteran had a lot of 
difficulty hearing when he got out of service.  She 
indicated that he had continued to have increasing problems 
understanding when others spoke.

The veteran currently has hearing impairment for VA 
purposes, and the earliest available post-service testing, 
in 1973, showed hearing loss that met the VA definition of 
impairment.  The veteran has reported exposure to noise 
during service as a member of a rifle team.  The service 
medical records, however, do not show hearing complaints or 
problems during service.  There is a gap of more than ten 
years between service and the first documentation of hearing 
loss.  There is a medical opinion that the hearing 
impairment is likely a result of noise exposure.  However, 
there is no medical opinion as to the likely relative 
contribution of weapons noise during service, compared to 
construction work or other noise exposure after service, to 
the hearing impairment documented in 1973.  Overall, the 
preponderance of evidence is against a finding that the 
veteran's hearing impairment was incurred in service.  The 
claim for service connection for hearing loss is denied.


ORDER

Entitlement to service connection for hearing loss is 
denied.




		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

